Citation Nr: 0424678	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  02-09 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to burial benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active military service from June 1946 to 
June 1949 and from December 1950 to October 1954.  He died in 
December 1999.  The appellant is his widow.  She appealed to 
the Board of Veterans' Appeals (Board) from a September 2000 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, which 
denied hers claim for service connection for cause of death 
and for eligibility to Dependents' Educational Assistance 
under 38 U.S.C. Chapter 35.  Also, she was notified in 
October 2000 that her claim for burial benefits was denied.  
And in her May 2001 notice of disagreement (NOD), she 
addressed both the denial of service connection for the cause 
of the veteran's death and the denial of her claim for burial 
benefits.  She did not, however, address the denial of 
eligibility to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35, so that issue is not before the Board.  
38 C.F.R. § 20.200 (2003).

Certainly if liberally construed, the May 2001 statement from 
the appellant was an NOD in response to two denials - not 
only for service connection for cause of death, but also for 
entitlement to burial benefits.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.201 (2002); see also Gallegos v. Gober, 
14 Vet. App. 50 (2000) (an NOD need only consist of a writing 
that expresses disagreement with an RO decision).  Where, as 
here, a claimant files an NOD and the RO has not issued a 
statement of the case (SOC), the claim must be remanded to 
the RO for issuance of an SOC, as opposed to merely referred 
there, and to give the claimant an opportunity to perfect an 
appeal to the Board by submitting a timely substantive appeal 
(e.g., a VA Form 9 or equivalent statement).  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  Hence, the claim for 
burial benefits will be remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part concerning 
this claim.

The appellant requested a hearing, and one was scheduled, but 
she failed to appear for her travel Board hearing in July 
2004.  She has not explained her absence or requested to 
reschedule her hearing.  So the Board deems her hearing 
request withdrawn.  38 C.F.R. § 20.704(d) (2003).


FINDINGS OF FACT

1.  The veteran died in December 1999, at the age of 70, of 
hypoxic brain death due to or as a consequence of arrhythmia.  
Other significant conditions contributing to death, but not 
resulting in the underlying cause, were lymphoma and fungal 
sinusitis.  An autopsy was not performed.

2.  At the time of his death, the veteran was service 
connected for a scar on his left leg, as a residual of a 
superficial laceration, and for a scar on his right leg, 
also as a residual of a superficial laceration.  Each scar 
was rated at the noncompensable (i.e., 0 percent) level.

3.  The medical evidence of record does not show that the 
underlying conditions that caused the veteran's death were 
initially manifested during his active military service or 
even for decades after it ended; the medical evidence of 
record also does not show that his terminal conditions 
otherwise were causally or etiologically related to his 
service in the military.  

4.  As well, there is no competent medical evidence of record 
establishing a nexus or link between the veteran's underlying 
cause of death and a disorder for which service connection 
could be granted.  



5.  There also is no competent medical evidence of record 
showing that a service-connected disability was the immediate 
or underlying cause of the veteran's death; nor is there 
competent medical evidence of record showing that a service-
connected disability contributed substantially or materially 
to cause death or otherwise combined, aided, or lent 
assistance to the production of death.  


CONCLUSIONS OF LAW

1.  The veteran's death was not due to a disease or injury 
that he incurred or aggravated during his active military 
service, and also may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137. 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).  

2.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.310, 3.312 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective November 9, 
2000.  Implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), 
which essentially eliminate the requirement of submitting a 
well-grounded claim and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  See also 
Valiao v. Principi, 17 Vet. App. 229, 332 (2003) (implicitly 
holding that RO decisions and statements of the case may 
satisfy this requirement).  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II) (withdrawing it's decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  The 
Court addressed both the timing and content of these notice 
requirements.  Id. at 120 21.  Even more recently, in 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini 
II.  The Board is bound by the precedent opinions of VA's 
General Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).  

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO nonetheless complied 
with them.

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004) (Pelegrini II).  As interpreted by VAOGCPREC 7-2004, 
the Pelegrini II Court did not hold that, if this notice was 
not provided because VA had decided a claim before November 
9, 2000, the case must be returned to the AOJ for the 
adjudication to start anew as though no previous adjudication 
had occurred.  Id. at 120.  Rather, the Pelegrini II Court 
"'specifically recognizes that where, as here, that notice 
was not mandated at the time of the initial AOJ decision, the 
AOJ did not err in not providing such notice specifically 
complying with [the VCAA notification provisions] because an 
initial AOJ adjudication had already occurred.'"  Pelegrini 
II, at 120.  Therefore, according to GC, the Pelegrini II 
Court did not hold that VA must vitiate all AOJ decisions 
rendered prior to November 9, 2000 denying claims that were 
still pending before VA on that date in order to provide VCAA 
notice and adjudicate the claims anew.  VAOGCPREC 7-2004 at 
2-3.  

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120 - 21.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2003).  Id.

According to VAOGCPREC 7-2004 Pelegrini II holding did not 
require that VCAA notification contain any specific "magic 
words," and that it can be satisfied by a Statement of the 
Case (SOC) and/or Supplemental SOC (SSOC) as long as the 
documents meet the four content requirements listed above.  

In this case, the veteran was provided the required VCAA 
notice by letter of July 2002, which obviously was after the 
RO's initial denial in September 2000, so not in accordance 
with the holding in Pelegrini II.  But bear in mind that 
the VCAA did not even exist when the RO decided the claim in 
September 2000 (it did not become law until November 2000).  
Consequently, compliance with the holding in Pelegrini II, 
i.e., VCAA notice prior to the initial denial, was 
impossible.

Furthermore, as mentioned, in Pelegrini II the Court stated 
it was (1) "neither explicitly nor implicitly requiring the 
voiding or nullification of any AOJ action or decision and 
(2) the appellant is entitled on remand to VCAA-content-
complying notice."  Id., at *28.  The Court went on to state 
that, in order to comply with the appellant's right to 
appellate review under 38 C.F.R. §7194(a), a remand may 
require readjudication of the claim by the AOJ once complying 
notice is given, unless AOJ adjudication is waived by the 
claimant.  Id. at *32-*33, citing Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 
2003) ("holding that the Board is not permitted, consistent 
with section 7104(a) to consider 'additional evidence without 
having to remand the case to the AOJ for initial 
consideration [or] without having to obtain the appellant's 
waiver [of such remand]'").  This suggests that in cases 
where, as here, the VCAA notice was sent after the RO's 
initial unfavorable decision, it is appropriate for the Board 
to remand the claim to the RO for further development and 
readjudication.  Here, though, a remand for this reason is 
unnecessary because any defect with respect to the timing of 
the VCAA notice was mere harmless error.

There is no basis for concluding that harmful error occurs 
simply and only because a claimant receives VCAA notice after 
an initial adverse adjudication.  While the VCAA notice was 
not given prior to the RO's September 2000 denial, the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claims, and to 
respond to her VA notices.  Indeed, she had time to identify 
and/or submit additional supporting evidence after issuance 
of the July 2002 RO letter.  And this all occurred before 
actual certification of her appeal to the Board.  Moreover, 
even once her appeal arrived at the Board, she had still 
additional time (90 more days) to identify and/or submit 
additional supporting evidence and even beyond that with 
justification for delay.  38 C.F.R. § 20.1304.  Therefore, 
notwithstanding requirements of Pelegrini II as to the timing 
of the VCAA notification, deciding this appeal is not 
prejudicial error to her.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

As for the "fourth element" of the notice cited in 
Pelegrini II, although there is no VCAA notification 
containing the precise language specified in this decision, 
the Board finds that the appellant was otherwise fully 
notified of the need to give VA any evidence pertaining to 
her claims.  Moreover, in a recent precedent opinion of VA's 
General Counsel (issued after Pelegrini I, but before 
Pelegrini II), it was held that the language in Pelegrini 
stating that VA must request all relevant evidence in the 
claimant's possession was mere dictum and, thus, not binding.  
See VAOGCPREC 1-2004 (Feb. 24, 2004) (the Court's statements 
in Pelegrini that sections 5103(a) and 3.159(b)(1) require VA 
to include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA).  As already alluded to, the Board is bound by 
the precedent opinions of VA's General Counsel, as chief 
legal officer of the Department.  38 U.S.C.A. § 7104(c). 

As for the other three content requirements of the VCAA 
notice cited in Pelegrini, they, too, have been satisfied.   

Prior to the September 2000 denial, the RO had informed the 
appellant of the requirement of submitting a well grounded 
claim.  However, with the enactment of the VCAA, the 
submission of a well-grounded claim was no longer required.  
Although an August 2002 Report of Contact indicates that the 
appellant had no additional medical evidence to submit, she 
subsequently requested that the RO obtain VA records from a 
medical facility in Tulsa, Oklahoma, and obtain private 
clinical records from the Columbia-Presbyterian Hospital.  
The RO attempted to obtain the requested VA records but was 
informed there were no such records.  Also, the RO made two 
unsuccessful attempts to obtain records from the 
Columbia-Presbyterian Hospital.  This was in compliance with 
38 U.S.C.A. § 5103A(a) and (b) (West 2002) and 38 C.F.R. 
§ 3.159(c) (2003).  

Further, the appellant was sent a complete copy of the 
veteran's claims file in June 2003 and she failed to appear 
at her scheduled travel Board hearing to provide testimony in 
support of her claims.  

The more recent statements and correspondence from the 
appellant and her representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.), the records of which the RO 
has not already attempted to obtain.  Accordingly, no further 
development is required to comply with the VCAA or the 
implementing regulations.

II.  Factual Background

The veteran died in December 1999, at the age of 70.  His 
certificate of death shows that he died from hypoxic brain 
death, due to or as a consequence of arrhythmia.  Other 
significant conditions contributing to his death, but not 
resulting in the underlying cause, were lymphoma and fungal 
sinusitis.  An autopsy was not performed.

At the time of his death, the veteran was service connected 
for a scar on his left leg, as a residual of a superficial 
laceration, and for a scar on his right leg, also as a 
residual of a superficial laceration.  Each scar was rated at 
the noncompensable (i.e., 0 percent) level.  No other claim 
for service connection for any disability was pending when he 
died.  



A June 16, 1946, service medical record (SMR), the day 
immediately prior to service entrance, reflects that the 
veteran had a pulmonic systolic murmur that was functional.  
On service entrance examination the next day his blood 
pressure was 115/80 and his heart and blood vessels were 
normal and a chest X-ray was normal.  An August 1946 
fluorographic chest examination and a June 1948 chest X-ray 
were normal.  On examination for discharge from his first 
period of service in June 1949 his blood pressure was 108/74 
and a functional systolic murmur in the pulmonary area was 
found, but a chest X-ray was again negative.  

The December 1950 examination for entrance into his second 
period of service revealed the veteran's blood pressure was 
104/66 and his heart and blood vessels were normal.  
Subsequent fluorographic and X-ray examinations of his chest 
were negative.  On his December 1954 examination for service 
discharge his heart and vascular system were normal and his 
blood pressure was 110/68.  A chest X-ray was negative.  

Two VA letters dated in October 1965 indicate that an 
examination in September 1956 yielded a diagnosis of "aortic 
diastolic (aortic insufficiency ?) cause undetermined," but 
that hospitalization was not indicated.  One of the letters 
indicates that a September 1956 chest X-ray was essentially 
negative.  

A VA clinical notation by a VA physician later in October 
1956 indicates that on examination an aortic diastolic murmur 
was not found.  That physician conducted a formal VA general 
medical examination on that same date at which time it was 
noted that there was no history of rheumatic fever and that 
the veteran had no knowledge of any heart disease until he 
underwent a September 1956 examination for non-cardiac 
complaints and reportedly was found to have an aortic 
diastolic murmur.  He had not had any treatment for heart 
disease and had no symptoms referable to his heart.  On 
current examination his blood pressure was 100/70.  There was 
no sign of congestive failure.  There was no enlargement or 
arrhythmia of his heart and no murmur in an erect position 
but in a supine position he had a Grade I short, soft, 
pulmonic systolic murmur.  Prolonged auscultation in all 
positions failed to reveal any aortic diastolic murmur, as 
had reportedly been found in September 1956.  An 
electrocardiogram (EKG) was within normal limits.  A chest X-
ray revealed normal cardiac contours.  The pertinent 
diagnoses were that organic heart disease was not found but 
there was an inconstant functional pulmonic systolic murmur.  

The veteran was seen for unspecified reasons in July 1957 at 
the Columbia-Presbyterian Medical Center.  An August 1957 
letter by a VA physician to that private facility indicates 
that a chest X-ray, when the veteran was examined in 
September 1956, was essentially negative.  

VA outpatient treatment records reveal that a comparison of a 
January 1997 chest X-ray with a September 1996 chest X-ray 
revealed no change in the enlargement of the veteran's 
cardiac silhouette and no change in chronic air space disease 
in the anterior segment of the upper lobe of the right lung 
due to known lymphoma.  A March 1999 chest X-ray found 
evidence of congestive heart failure. 

During VA hospitalization in August and September 1999 the 
veteran was treated for a fungal infection of his sinuses.  
His medical problems included lymphoma which had begun in 
1995, hypertension, asthma, steroid-induced diabetes 
mellitus, congestive heart failure, and rhinocerebral 
mucormycosis.  During hospitalization he had cardiac 
irregularity and a systolic ejection murmur.  The diagnoses 
were rhinocerebral mucormycosis, steroid-induced diabetes 
mellitus, lymphoma, hypertension, asthma, congestive heart 
failure, and atrial fibrillation.  




III.  Legal Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
that was incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either the principal or a contributory cause 
of his death.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a), 3.312(a) (2003).  Secondary 
service connection under § 3.310(a) includes situations where 
a service-connected condition has aggravated a nonservice-
connected condition, but compensation will only be paid for 
the degree of additional disability over and beyond that 
existing prior to the aggravation.  See Allen v. Brown, 7 
Vet. App. 439 (1995).  

For a service-connected disability to be the principal cause 
of death, it must singly or jointly with some other condition 
be the immediate or underlying cause of death, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  

For a service-connected disability to be a contributory cause 
of death, it must be shown that it contributed substantially 
or materially, combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c). 

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as to a contributory cause of death, 
the primary cause being unrelated, from the viewpoint of 
whether there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  Furthermore, there are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of co-existing 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  38 C.F.R. § 3.312(c)(4). 

In deciding this case, it must be determined whether the 
evidence supports the claim or is in relative equipoise 
(i.e., about evenly balanced), with the appellant prevailing 
in either event, or whether the preponderance of the evidence 
is against her claim, in which case it must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the appellant to prevail.  
Id. at 56. 

The death certificate lists arrhythmia, lymphoma, and fungal 
sinusitis as the underlying cause of the veteran's death (the 
phrase hypoxic brain death meaning only that the immediate 
cause of death was a lack of oxygen to the veteran's brain).  
Therefore, the question that must be answered is whether the 
causes of his death should be service connected.  Based on 
the medical and other evidence of record, they cannot be 
because they were unrelated to his service in the military.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a 
claimant seeking disability benefits must establish the 
existence of a disability [and] a connection between the 
veteran's service and the disability).  Also found at Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. 
West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 
13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  

The appellant has placed great emphasis upon the finding 
during military service of a pulmonic murmur.  However, this 
was described as being only functional in nature.  There is 
virtually no evidence that the veteran ever had valvular 
heart disease or rheumatic fever that can cause valvular 
heart disease.  Indeed, even in 1956 after repeated 
evaluations by VA, it was ultimately determined that he did 
not have organic heart disease.  This was after the extensive 
in-depth examination in October 1956, and after the reported 
September 1956 finding of an aortic diastolic murmur.  At 
that time there was a question of aortic insufficiency, due 
to the murmur, but the clinical evidence thereafter is 
negative for aortic insufficiency and the veteran lived for 
many, many more years without incident.

The appellant apparently is attempting to relate the finding 
of a functional murmur in service to the notation on the 
death certificate of arrhythmia as being the underlying cause 
of the terminal hypoxic brain death.  However, there is no 
medical evidence of any nexus between the finding of a 
functional heart murmur during service and the arrhythmia 
that is not shown until decades after military service.  This 
lapse of time takes on further significance in light of the 
October 1956 VA examination that found no organic heart 
disease.  In fact, there is no diagnosis of any organic heart 
disease until congestive heart failure is first shown in the 
1990s, many decades after service.  The pertinent evidence of 
record also does not contain a competent medical opinion 
otherwise causally relating the cause of the veteran's death 
to his military service.  See 38 C.F.R. § 3.303(d) (2003).  
As such, it cannot be service connected based on either 
direct or presumptive incurrence in service.  See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309. 

Although the appellant no doubt sincerely believes the 
veteran's death is still somehow attributable to the 
functional heart murmur noted in service, as a layperson she 
simply does not have the necessary medical training and/or 
expertise to make this important determination.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  She needs 
medical evidence to substantiate this allegation, and 
unfortunately there is none.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  Concerning this dispositive issue, the 
SMRs show the veteran did not receive extensive treatment for 
heart disease during service, nor is there any evidence of 
such treatment in the years immediately following service, 
and even to the extent he may have undergone some cardiac 
evaluations in the immediate post-service years, it was for 
evaluation of a murmur that was difficult to detect and was 
not indicative of organic heart disease.  So there is no 
suggestion or other implication of possible early (prodromal) 
signs of heart disease, such as the hypertension that was 
also not diagnosed until decades after military service, 
particularly since all blood pressure readings during service 
were within normal limits.  Likewise, there is no evidence of 
lymphoma or fungal sinusitis until decades after the 
veteran's military service ended.  Consequently, the 
appellant's claim must be denied because the preponderance of 
the evidence is unfavorable, meaning the benefit-of-the-doubt 
rule does not apply.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102.  See also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.  


REMAND

As alluded to earlier, the RO also denied the appellant's 
claim for burial benefits.  And in May 2001 she filed an NOD 
contesting that denial.  The RO, however, has not provided 
her an SOC concerning this claim in response to her NOD.  
She also must be given an opportunity to perfect an appeal to 
the Board by submitting a timely substantive appeal (e.g., a 
VA Form 9 or equivalent statement).  See Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995).  



Accordingly, this claim is remanded to the RO for the 
following development and consideration:

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA and implementing VA 
regulations is completed concerning the claim 
for burial benefits.  In particular, the RO 
should ensure that the notification requirements 
and development procedures contained in 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 are fully complied 
with and satisfied concerning this claim.

2.  Send the appellant and her representative an 
SOC concerning the issue of whether she is 
entitled to burial benefits.  Advise her and her 
representative that a timely substantive appeal, 
such as a VA Form 9 or equivalent statement, 
still must be submitted in response to the SOC to 
"perfect" an appeal to the Board concerning this 
specific issue.  They also must be advised of the 
time period in which to perfect an appeal.  And 
if, and only if, a timely appeal is perfected as 
to this claim should the case be returned to the 
Board.  

The appellant need take no further action until she is 
further informed.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
She has the right to submit additional evidence and argument 
concerning the claim the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



